UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4123
CHARLES LEON LOYE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-414)

                      Submitted: August 16, 2002

                      Decided: September 3, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. LOYE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Charles Leon Loye pled guilty to failure to surrender for service of
sentence, in violation of 18 U.S.C. § 3146(a)(2) & (b)(1)(A)(ii)
(2000). Loye’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), reviewing Loye’s guilty plea and sentence but
stating that in his view there were no meritorious issues. Loye filed
a pro se brief arguing the district court’s calculation of his criminal
history constitutes plain error because he was not on parole at the time
of the offense. Finding no reversible error, we affirm.

   We have reviewed the record and find that the district court ade-
quately complied with the mandates of Fed. R. Crim. P. 11 in accept-
ing Loye’s guilty plea. In United States v. Vonn, ___ U.S. ___, ___,
122 S. Ct. 1043, 1046 (2002), the Supreme Court held that in order
to obtain reversal of a conviction, a defendant who lets a Rule 11
error pass without objection at trial has the burden of showing, among
other things, that plain error affected his substantial rights. To the
extent the district court did not inform Loye of his right to the assis-
tance of counsel at trial or his right to confront or cross-examine wit-
nesses, Loye did not object in the district court, and therefore bears
the burden of showing that his substantial rights were affected. Loye
has not met this burden. The remainder of Loye’s claims are belied
by the record and the mandates of Rule 11. We further find Loye’s
sentence was proper; the twenty-one month sentence and three-year
term of supervised release were within the properly calculated guide-
lines range and statutory maximum.

   Loye contests the two-point adjustment to his criminal history for
being on parole at the time of the instant offense. This claim was not
raised before the district court, so we review for plain error. United
States v. Olano, 507 U.S. 725, 732 (1993). The PSR attributed these
points to a six-year term of special parole that Loye began serving in
                        UNITED STATES v. LOYE                          3
December 1994. Loye argues his parole was automatically terminated
after five years of supervision. See 18 U.S.C. § 4211(c)(1) (2000).
Other circuits have rejected the contention that the plain language of
§ 4211(c)(1) necessitates the automatic termination of parole supervi-
sion after five years of supervision absent a hearing. See Benny v.
United States Parole Comm’n, 295 F.3d 977, 982-85 (9th Cir. 2002);
Valona v. United States Parole Comm’n, 235 F.3d 1046, 1048 (7th
Cir. 2000); see also Penix v. United States Parole Comm’n, 979 F.2d
386, 388 & n.6 (5th Cir. 1992) (collecting cases).* Loye neither
alleges nor produces any documentation showing the Parole Commis-
sion did in fact terminate his special parole before the commission of
the instant offense. Consequently, we find any error was not plain.
Further, we find the record does not conclusively show counsel pro-
vided ineffective assistance as to this issue, thus we decline to address
Loye’s ineffective assistance claim on direct appeal. United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Loye’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED

  *Although § 4211(c)(1) has been repealed, it remains in effect for an
individual such as Loye who committed the underlying offense before
November 1, 1987. See Benny, 295 F.3d at 981 n.2.